Citation Nr: 1122861	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Appellant was a member of the National Guard between June 1979 and October 2006 with confirmed periods of active duty for training (ACDUTRA) from September 1979 to January 1980, and from March 2005 to August 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Appellant failed to appear for a scheduled Travel Board hearing in February 2009 without explanation.  Accordingly, the Appellant's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010). The Board will therefore proceed with appellate consideration of the claim.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record is against a finding that the Appellant's currently diagnosed asthma was incurred or aggravated during military service.

2.  The preponderance of the competent and probative evidence of record is against a finding that the Appellant's currently diagnosed sleep apnea was incurred or aggravated during military service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated in active duty military service.  38 U.S.C.A. §§ 101, 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.304, 3.306 (2010).

2.  Sleep apnea was not incurred or aggravated in active duty military service.  38 U.S.C.A. §§ 101, 1110, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

A letter dated September 2006 satisfied the duty to notify provisions as detailed above.  Such notice preceded the adverse rating decision on appeal.  Accordingly, no further development is required with respect to the duty to notify.

VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Appellant's applicable service treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VCAA also 
requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2010).  The Appellant was scheduled for a VA respiratory examination for his claimed disabilities in June 2010.  The RO mailed the Appellant a notification letter concerning the scheduled appointment and attempted to contact him twice by phone, leaving two messages reminding him about the appointment.  However, he failed to report to the scheduled examination.  

Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). The duty to assist in the development and the adjudication of a claim is not a one-way street. See generally Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's apparent decision not to attend a scheduled VA examination without a showing of good cause constituted a failure to cooperate in the development and adjudication of her claim. 

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  Therefore, the Board will proceed with the claim based on the evidence of record.

The Appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  As such, all relevant evidence necessary for an equitable disposition of the appeal has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, any such error is harmless and does not prohibit consideration of the matter on the merits.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

In its decisions, the Board is required to apply case law issued by the Courts, statutes enacted by Congress, regulations issued by VA, and precedential opinions issued by VA's Office of General Counsel.  

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and, as such, they must be denied.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  With respect to the Appellant's National Guard service, applicable laws and regulations also permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2010).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by Reservists for training purposes.  38 U.S.C.A. § 3.6(c)(1).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2010).  

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full- time support to Guard components even though they are not activated.

The relevant portion of the Appellant's service is ACDUTRA.  The Appellant seeks service connection for asthma and sleep apnea, and he specifically contends that his respiratory disorders either were caused, or aggravated, by poor air quality in the St. Albans National Guard Armory during a period of full-time active Guard reserve (AGR) service from March 2005 to August 2006.  His work as a paralegal specialist during this period of active duty special work days, authorized under 32 U.S.C. §505, included performing personnel and administrative functions in support of the detachment.  According to an evaluation from this period of service, the Appellant reported on soldier readiness and strength levels; prepared recommendations for awards; prepared for promotions, reductions, transfers, and discharges; and requisitioned and maintained office supplies, blank forms, and publications.  (See DA Form 21-66-7, NCO Evaluation Report, dated January 2006, within personnel records associated in claims file.)

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as malignant tumors, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, as here, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements of 38 C.F.R. § 3.303(b).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the law, active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  Here, the Appellant's respiratory problems preexisted his March 2005 to August 2006 period of ACDUTRA.  

In a January 2001 note signed by Marietta C. Sholten, M.D.,, the Appellant reported he had trouble sleeping at night and noticed increased coughing.  His girlfriend noted some snoring with apnea episodes.  During a March 2003 assessment, Dr. Scholten diagnosed reactive airway disease.  The Appellant complained of fullness in the chest, wheezing at night, and shortness of breath aggravated with as much as just talking.  He reported he used an albuterol inhaler three times per day.  

In a September 2003 letter to Dr. Scholten, Anne Dixon, M.D., described her recent evaluation of the Appellant.  During the evaluation, he complained of chronic coughing, particularly at night, and difficulty "getting a breath in."  He reported the symptoms persisted for six to twelve months.  He also indicated he had an approximately 20-pack per year smoking history.  The Appellant worked as a machine operator in a "very clean" environment.  In the past, he laminated medical products, worked as a boiler operator with some asbestos exposure, worked in construction, laid water and sewer pipes, and worked in a furniture factory with exposure to wood dust.  The doctor diagnosed possible asthma and sleep apnea.  

The Appellant reported for methacholine testing with Dr. Dixon to rule out asthma in April 2004.  He was unable to complete the testing, which included maximal inspiration, holding his breath for five seconds per level with a minimum of five spirometries.  The doctor noted the Appellant was "hyperventilating" and "anxious" which precluded methacholine challenge testing.

Service treatment records included an April 2004 annual medical certificate which noted the Appellant seemed to have asthma.

An April 2004 note signed by Dr. Scholten documented the Appellant's complaints of shortness of breath and snoring.  He stated he intermittently felt shortness of breath and felt like he was hyperventilating.  He also indicated he was snoring very loudly and waking himself up at night.  

A July 2004 service treatment record noted the Appellant's use of a daily oral steroid to control asthma symptoms.  

In a November 2004 letter to the Vermont Army National Guard, Dr. Scholten reported the Appellant had shortness of breath, cough, and difficulty sleeping secondary to respiratory problems since 2002, three years prior to his full-time AGR service at the St. Albans National Guard Armory.  Dr. Scholten noted the Appellant had an episode of dizziness and shortness of breath which necessitated an emergency room evaluation in January 2004.  

In a July 2005 service treatment record, the examining physician noted the Appellant had exercise-induced asthma and probable sleep apnea.  There were no etiologic references to poor air quality at the Appellant's AGR duty station, as the Appellant has now alleged. 

In a July 2005 emergency department medical record from the Nashoba Valley Medical Center, the Appellant presented requesting a prescription for Advair after transient shortness of breath.  He related that he had been on National Guard duty for two weeks.  The examiner diagnosed asthma, but noted he had no acute asthma exacerbation and had no wheezing upon evaluation.  

An August 2005 line of duty report noted the Appellant was examined at Nashoba Valley Medical Center for aggravation of asthma symptoms.  The attending physician opined the Appellant's asthma was exacerbated in the line of duty because he lost his inhaler and needed another.  

In a January 2006 note signed by Dr. Dixon, the Appellant complained of "significant shortness of breath on exertion" and a cough that was "bothersome" at night.  He reported an occupational history similar to the history documented in a September 2003 letter by Dr. Dixon; however, in January 2006, the Appellant also indicated he worked as a border operator for five years with some asbestos exposure.

A May 2006 service treatment record noted the Appellant had a "medical deficiency with asthma and recently sleep apnea."  

In an October 2007 treatment note, Ned I. Shulman, M.D., diagnosed severe obstructive sleep apnea with documented nighttime hypoxemia, and mild to moderate asthma.  He opined there was adequate documentation to warrant service connection for sleep apnea and aggravation of pre-existing asthma due to a line of duty document in the record.  However, Dr. Shulman did not relate the basis of his opinion regarding any in-service event relative to the alleged poor air quality of the National Guard armory.

In a November 2007 statement, the Appellant's representative asserted that the Appellant's asthma was aggravated by his AGR service, "as noted in Dr. Ned I. Shulman's memo dated October 1, 2007," and developed into obstructive sleep apnea.  However, as noted, review of the October 2007 note does not link asthma or sleep apnea to the Appellant's service.  It merely notes the Appellant has pre-existing asthma and sleep apnea and alludes that the Appellant should have favorable findings with reference to a VA disability rating.  Therefore, the statement does not constitute a positive nexus opinion between the claimed conditions and active service.

Lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A claimant is competent to report the circumstances of his service, as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see also Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  

Here, the Appellant is competent to report the circumstances of his service, but his contention that his asthma was aggravated by his AGR period, which caused his sleep apnea, is unaccompanied by contemporaneous medical evidence that showed such aggravation; or indeed any evidence indicating that the in-service event prong of a successful claim of service connection is approximated.  Stated alternatively, apart from the Appellant's mere assertion that the air in the National Guard armory was unhealthy, there is no evidence to support such an assertion - especially when compared with the Appellant's tobacco use history as well as his other employment working in a toxic chemical present environment.  Accordingly, the Board finds that there is no competent and credible evidence showing that the Appellant's asthma was aggravated by his period of active service, or that aggravated asthma symptoms caused sleep apnea.   

As a final matter, the Appellant asserts that an August 2005 line of duty report is evidence of aggravation of pre-existing asthma.  However, the report merely determined that the Appellant's asthma was exacerbated in the line of duty because he lost his inhaler and needed another.  There was no indication that his symptoms had worsened since he began AGR.  The July 2005 Nashoba Valley Medical Center record stated the Appellant had been on National Guard duty for two weeks and he had "transient shortness of breath" since he lost his Advair inhaler.  As discussed above, the Appellant had been using Advair and albuterol to control his symptoms on a daily basis since at least March 2003, two years before his period of active service.  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  See Verdon v. Brown, 8 Vet. App. 529 (1996).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claims for service connection for asthma and sleep apnea, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for asthma is denied.

Service connection for sleep apnea is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


